The petitioner was found guilty in the Circuit Court of two counts of obtaining money by false pretenses (General Statutes § 53-360) and was given an indeterminate sentence to the Connecticut state farm for women on each count.
Jurisdiction of the Circuit Court is limited to "a fine of not more than one thousand dollars or imprisonment for not more than one year or both." General Statutes § 54-1a. Claim is made that under General Statutes § 17-360 (now § 18-65) the maximum term of the commitment is three years and that this determines jurisdiction.
Any sentence the effect of which is to imprison the petitioner for a period exceeding one year is beyond the jurisdiction of the Circuit Court.
While the sentence in this case can be in excess of the jurisdictional power of the Circuit Court, it is not invalid in its entirety but only as to that portion which exceeds the statutory authority of one year.United States v. Pridgeon, 153 U.S. 48, 62.
   Judgment may enter accordingly.